IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GREGORY AARON THOMAS,                      : No. 82 EM 2019
                                           :
                      Petitioner           :
                                           :
                                           :
             v.                            :
                                           :
                                           :
TOM WOLF, GOVERNOR OF                      :
PENNSYLVANIA AND JOHN WETZEL,              :
SECRETARY OF THE PA DEPARTMENT             :
OF CORRECTIONS,                            :
                                           :
                      Respondents          :


                                     ORDER



PER CURIAM

      AND NOW, this 15th day of October, 2019, the Petition for Leave to Appeal Nunc

Pro Tunc is DENIED.